Title: To George Washington from General William Howe, 9 November 1777
From: Howe, William
To: Washington, George



Sir,
Philadelphia 9th Novemr 1777.

Lieutenant Vallancey, who was the Bearer of General Burgoyne’s Dispatches to me, is charged with mine in Return, and will apply to you to obtain a Passport for his safe Conduct to General Burgoyne in the Massachusetts Bay, which I request may be by the most convenient Route. I am with due Respect, Sir, Your most obedient humble Servant.

W. Howe

